DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, and 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10925284 (‘284) in view of Eaton (US20060040826). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘284 also claims An aqueous herbicidal concentrate solution comprising: (a) a glyphosate component comprising a salt of glyphosate in a concentration greater than 300 grams acid equivalent per liter, wherein the glyphosate component does not contain the isopropylamine salt of glyphosate, the n-propylamine salt of glyphosate or a combination thereof;
(b) an amidoalkylamine surfactant of applicant’s same structure (I):

    PNG
    media_image1.png
    223
    825
    media_image1.png
    Greyscale

wherein R1 is hydrocarbyl having from 1 to about 22 carbon atoms, R2 and R3 are each independently hydrocarbyl having from 1 to about 6 carbon atoms, and R4 is hydrocarbylene having from 1 to about 6 carbon atoms; and (c) co-surfactants of applicant’s instantly claimed formula VII, which is no longer being claimed and wherein these compositions can be used in same ratios and/or amounts in the same herbicidal methods instantly claimed. ‘284 does not teach the other co-surfactants which are instantly claimed, specifically II-VI, VIII-IXb and XIa-XIb. However, these deficiencies in ‘284 are addressed by Eaton, Comellas, and Wright.
Eaton teaches concentrated aqueous solutions of glyphosate salts (predominantly the potassium salt (e.g. up to 100%) which reads on the specific salts and the at least 90% potassium salt of glyphosate instantly claimed, but Eaton further teaches that their solutions can contain a small amount of the amine salt (IPA)) wherein the solution comprises the glyphosate salt in amounts of greater than 360 g.a.e/L (specifically teaches amounts of up to 600 g.a.e/L), an amidoalkylamine surfactant of applicant’s formula I; and additional surfactants (specifically alkoxylated tertiary amines, alkoxylated quaternary amines (applicant’s structures II and III), alkoxylated tertiary and quaternary ether amines (applicant’s structure IV, V), as well as alkoxylated etheramine oxide surfactants (applicant's structures VI) wherein applicant’s R1 = H or C1-C18 alkyl, more specifically C8-18 alkyl (dependent upon selected surfactants); R2 = ethylene or C1-C4 (depending on surfactant); R3 = ethylene or C1-C4 alkyl; (Abstract; [0067, wherein the R referenced in this paragraph is actually R2 in formula II, and R6 and R7 = applicant’s R2 and R3]; [0052]; [0053, alkylamidopropylamines]; [0060]; [0064]; [0075]; [0076]; [0077]; [0079]; see examples) (Claim 1, 6, 37-38, 45-46, 63, 70-71, 85-87). Eaton also teaches wherein the surfactant mixtures can also contain polyoxyethylene fatty amines, alkyletheramines, quaternary ammonium surfactants, polyoxyethylene alkylphenols, alkyl polyglycosides, alkylbetaines, alkylamine oxides and mixtures thereof, and further teaches that the choice of surfactant or surfactants is not narrowly critical, and that one of ordinary skill in the art would be able to select a suitable surfactant or surfactant blend from among those known to enhance herbicidal effectiveness of glyphosate by routine experimentation ([0038]; [0071]). 
Eaton also teaches wherein R1 has an average of from about 5 carbon atoms to about 12 carbon atoms, R2 and R3 are methyl and R4 is n-propylene, and the surfactant applicant's structure (I) will exist in a salt form depending upon the pH of the solution ([0067]; [0051- 0053]). Eaton also teaches wherein the co-surfactant comprises the alkoxylated tertiary amine of structure (II), wherein R1 is alkyl having from about 8 to about 18 (more specifically 12-18) carbons, R2-R3 are each independently ethylene, propylene or isopropylene (more specifically ethylene) and the sum of x and y is an average value of about 2 to about 22 ((0060]; [0051-0053]). Eaton also teaches wherein the co-surfactant is an alkoxylated quaternary amine of structure (III) wherein R1 is alkyl having 8-19 carbon atoms (more specifically 12-18), R2-R3 are each independently ethylene, propylene or isopropylene (more specifically ethylene), and R4 is hydrocarbyl or substituted hydrocarbyl having from 1-4 carbon atoms and sum of x and y is an average value of about 2 to about 22 ({0051-0053]; [0060]). 
Eaton also teaches wherein the weight ratio of glyphosate in grams acid equivalent to total surfactant in grams is from about 2:1 to about 10:1 which reads on the claimed ratios of 2:1 to about 10:1 and 5:1 to about 1:5 ([0084]; [0086]). Eaton also teaches wherein the co-surfactant comprises structure IV, and wherein R1 is alkyl having from about 8 to about 18 (more specifically 12-18) carbons, R2-R3 are each independently ethylene, propylene or isopropylene (more specifically ethylene) and the sum of x and y is an average value of about 2 to about 22, more specifically about 10 to about 20 ([0060]; [0051-0053]; [0062, wherein n=0, x+y is at least 2 but not greater than about 15 (as is taught in [0052]), and R6 and R7 = H]). 
Eaton teaches diluting the aqueous concentration with water and applying the composition to the foliage of unwanted plant(s)/weeds as a herbicide ((0087]).
Comellas teaches liquid and solid compositions/concentrates which are characterized by higher storage stability and activity (i.e. higher concentrated), which can be diluted effectively with water and/or incorporate water-soluble pesticides and maintain the stability of the composition (State of the art/Stand der Technik, para. 2; Claim 8; Solvent/Lésemittel, In. 10-11). These liquid and solid compositions comprise fattyamidoamine/amidoalkylamine surfactants of an analogous structure to applicant’s structure (I) wherein applicant’s R1 = substituted or unsubstituted hydrocarbyl having from 6 to 22 carbon atoms; R2, R3 = H (which is homologous to the instantly claimed alkyl substituted compounds); R4 = branched or unbranched C1-C6 hydrocarbyl chain, and glyphosate and glufosinate are preferred compounds for use in these compositions (Pesticides/Pestizide para, In. 47, 55; Fattyamidoamine and their quaternization product/Fettsdureamidoamine und deren quaternierungsproduckte para.; Table 1/Tabelle 1). Comellas’ pesticidal compositions further include a co-surfactant, specifically an alkoxylated alcohol or phosphate ester of an alkoxylated alcohol or applicant's structures (VIII) wherein applicant’s R1 is alkyl having from 8 to 22 carbon atoms, R2 is ethylene, and n us 2 to 120 which reads on 2 to about 30 (see nonionic co-emulsifiers, 1.) and (XI(a) or XI(b)), wherein applicant's R1 = unsubstituted or substituted hydrocarbyl of 8 to 22 carbon atoms; R2 = hydrocarbylene with 2-3 carbons; and wherein n = 2-50; and wherein for the phosphate esters are mono- or di-PEG (polyethylene glycol) alkyl phosphates (Non-ionic co- emulsifiers, para 1, and (1) and (9)). The weight ratio, in grams, of amidoalkylamine surfactant to the co-surfactant in these compositions is from about 5:1 to about 1:5, more preferably less than 45:55, which allows for increased storage stability and activity (i.e. higher concentrated) (Emulsion section, 0.5-45% fattyamidoamine, 0-10% (pref. 3- 9%); Table 1, A-C vs. Ceteareth-20, (1:2, ratio of alkylamidoamine to co-surfactant in Glyphosate example)). The compositions also contain glyphosate grams acid equivalent (g.a.e.) to total surfactant in a ratio of from about 2:1 to about 10:1 (Emulsion section, 1-60% pesticide, 0.5-45% alkylamidoamine, and 0-10% non-ionic emulsifier (pref. 3-9%); Table 1, glyphosate to A-C+Ceteareth-20 (5:3 which is approximately 2:1)). Finally, Comellas teaches compositions wherein glyphosate is present in 40-60 wt%, which would contain between 40-60g glyphosate/100 g of composition, thereby they would contain 400-600 g.a.e. glyphosate per liter if the composition is ultimately diluted with water and the density of the composition is based upon the density of water (1.0 g/mL= 1000g/L), which is similar to the concentrations claimed by the instant application. Comellas teaches the weight ratio, in grams, of amidoalkylamine surfactant to the co-surfactant in these concentrated compositions is from about 5:1 to about 1:5, more preferably less than 45:55 which allows for increased storage stability and activity (i.e. higher concentrated) (Emulsion section, 0.5-45% fattyamidoamine, 0-10% (pref. 3- 9%); Table 1, A-C vs. Ceteareth-20, (1:2, ratio of alkylamidoamine to co-surfactant in Glyphosate example)).
Wright teaches highly concentrated aqueous glyphosate solution (up to 95% glyphosate, preferably up to 50%) compositions which comprise phosphate ester surfactants according applicant's structures XIa and XIb, wherein applicant’s R1 = alkyl having 8-18 C atoms, R2 = ethylene, R3 and R4 = H, and m is 0-60 preferably less than 10 (Abstract; Col. 7, In. 66-Col. 9, In. 24; Col 10, In. 34-45; Col 11, In. 36-47).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute the co-surfactants of Eaton, Comellas, and/or Wright with the amidoalkylamine and glyphosate compositions of ‘284 in place of the co-surfactant of structure VII as claimed ‘284 in the same ratios as taught by ‘284 for use in the same methods as taught by ‘284 because Eaton teaches combinations of same amidoalkylamine surfactant (b) that is instantly claimed with other co-surfactants which are instantly claimed are useful for forming aqueous glyphosate compositions having at least 460 g.a.e./L glyphosate (or salts thereof). One of ordinary skill in the art would substitute the phosphate ester surfactants taught by Comellas and Wright or the co-surfactants of Eaton into the formulation and methods of ‘284 because Eaton teaches that the choice of surfactant or surfactants is not narrowly critical for formulating glyphosate aqueous concentrates, and that one of ordinary skill in the art would be able to select a suitable surfactant or surfactant blend from among those known to enhance herbicidal effectiveness of glyphosate by routine experimentation and both Comellas and Wright teach that the claimed phosphate ester surfactants are useful for highly concentrated glyphosate compositions and also decrease eye irritation that can be caused by other glyphosate/surfactant combinations.
Thus, one of ordinary skill in the art would conclude that ‘284 in view of Eaton, Comellas and Wright renders obvious the instantly claimed invention(s).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims broadly embrace an aqueous herbicidal concentrate solution comprising glyphosate or a salt thereof in a concentration of greater than 300 gae/L; applicant’s component (b) and at least one co-surfactant of the disclosed structures (c), and wherein the surfactants (b) and (c) can be substituted with any and all known and unknown substituents as is instantly claimed.
The specification discloses as examples of substituents which can be used on the various R1, R2, R3, and R4 of each structure (I-VI, VIII-XIb): halogen, heterocyclo, alkoxy, alkenoxy, alkynoxy, aryloxy, hydroxy, protected hydroxy, ketal, acyl, acyloxy, nitro, amino, amido, cyano, thiol, acetal, sulfoxide, ester, thioester, ether, thioether, hydroxyalkyl, urea, guanidine, amidine, phosphate, amine oxide, and quaternary ammonium salt, and nitrogen, oxygen, silicon, phosphorous, boron, sulfur atoms. However, while these substituents are broad these are only examples and the specification is silent however on variants on how many carbon atoms etc. make up these groups nor are other functional group excluded, e.g. isocyanates, etc. and as such currently there is no end as the unlimited scope of substituents now claimed could contain an infinite number of carbon atoms as part of the group. The specification merely discloses some potential non-limiting examples of substituents see [0116-0117].
However, the specification fails to disclose any additional species or examples of a substituents which are useful on the claimed surfactants (b) and (c). Thus, it is clear that Applicants' description of structure regarding the unlimited genus of substituents claimed in the instant claims is based in large part on conjecture. The entire scope of substituents having surfactant activity, and having the ability to serve as surfactants for glyphosate were not known in the prior art at the time of the instant invention by Applicants, and include compounds with substituents yet to be discovered as the substituents are not limited at all in scope by applicant’s specification which merely requires the substituents to contain at least one atom other than carbon. 
As the specification fails to describe the structure and activity for the broad and unlimited genus of substituents which can be on the optionally substituted R1-R4, the disclosed examples in paragraphs [0116-0117] does not constitute a substantial portion of the claimed genus. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the unlimited number of possible substituents which could be present on the optionally substituted R1-R4 in each of structures I-VI, VIII-XIb. The specification merely discloses the structure and function of several broad examples of substituents which are themselves not limited in scope, e.g. an alkoxy group could contain an unlimited number of carbons, for instance 100 carbon atoms off of the alkoxy group reads on the claimed substituents for the optionally substituted compounds. Thus, Applicants have failed to demonstrate possession of the innumerable possible substituents claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for the exemplified substituent, do not constitute an adequate description to demonstrate possession of the innumerable possible substituents encompassed by applicants claims which are not at all limited in scope. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible substituents that exhibit the requisite biological activities. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those specifically exemplified, for example in applicant’s examples.
Therefore, the breadth of the claims as reading on numerous possible substituents allowed on the optionally substituted structures I-VI, VIII-XIb, that exhibit surfactant activity, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the innumerable possible substituents claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied. 

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the structures of I-VI, VIII-IXb and XIa and XIb as claimed in Claim 1 and 11, does not reasonably provide enablement for Xa and Xb 
    PNG
    media_image2.png
    391
    648
    media_image2.png
    Greyscale
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the structures Xa and Xb of the invention commensurate in scope with these claims. This rejection is based on the absence of an enabling disclosure for making the above compounds wherein R2O is oriented as written with the O bonded to the N atom and R1 bound to R2 as there are no reactive functional groups present on R1 to react with ethylene oxide which would form the R2O group wherein the O would then be towards the nitrogen and there is no chemical reaction to bond an O- group resulting from the ethylene oxide with a nitrogen atom containing a lone pair of electrons as it is currently written, further the structure as written is incomplete as there is nothing to cap the ends of the R4O group(s). In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass various surfactants of the given structures I-VI, VIII-IXb and XIa-XIb. However, the specification does not provide an enabling disclosure for the  structures Xa and Xb as they are currently claimed and written.
The instant specification teaches various surfactants of structures I-VI, VIII-IXb and XIa-XIb (See for instance claim 1).  The results obtained show these surfactants are useful for forming aqueous solution concentrates of glyphosate in concentrations of greater than 300 gae/L.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed structures Xa and Xb. The specification merely discloses compositions comprising glyphosate in concentrations of greater than 300 gae/L with the surfactant component (b) and at least one co-surfactant of structures II-IXb, or XIa-XIb.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to make the compounds of Xa and Xb as is discussed above as the structure as written does not work with the chemistry to make such surfactants as are claimed in the instant application.
Therefore, in view of the art recognized high level of difficulty to actually form the compounds of applicant’s structures Xa and Xb, because the structures as written is contrary to the expected chemistry/structure of the molecule as named, and the lack of guidance provided in the specification regarding making the compounds of structure Xa and Xb, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled. 
Claims 2-10 and 12-23 are also rejected because the structures of Xa and Xb are not excluded from these claims and these claims do not resolve the issue with respect to the structure of Xa and Xb discussed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1, 10-11 are indefinite because as written the structures IXa, IXb, Xa, and Xb are incomplete as it is unclear what groups are present at the ends of the R3O group or do applicant’s actually intend the O atoms to be free and charged because they do not show any charges in their structures, and in IXa and IXb and what groups are on the ends of the R4O groups in structures Xa and Xb. Additionally, as written applicant’s have the R2O group bound to the nitrogen atom via the O atom and the R1 group bound through R2 which is not possible as this is not how the chemistry would work to attach these groups as for example R2 would not be a separate group it would be part of R1 as R2 and R1 are both alkyl groups and how are they reacting with one another? As such, the actual structures of claims IXa, IXb, Xa, and Xb are completely unclear to the examiner because as written they are incomplete and show connections through the R2O group in Xa and Xb that cannot exist. Claims 2-9, and 12-23 are rejected because they depend from rejected base claim 1 and do not exclude the claimed co-surfactants of structures IXa, IXb, Xa, and Xb and as such they are indefinite because they do not resolve the issues from claims 1, 10-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, 12-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eaton et al. (US20060040826, from IDS), Comellas (DE19953274A1, from IDS (the examiner has included a machine translation but has cited from the actual German document)), and Wright (US6365551, from IDS).
Applicant’s claim:
--aqueous herbicidal concentrate solution(s) comprising glyphosate or a derivative thereof in a concentration greater than 300 g.a.e./L; an amidoalkylamine surfactant of structure (I), and at least one co-surfactant selected from the types listed in claim 1.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 1-8, 13-15, 17-18, Eaton teaches concentrated aqueous solutions of glyphosate salts (predominantly the potassium salt (e.g. up to 100%) which reads on the specific salts and the at least 90% potassium salt of glyphosate instantly claimed, but Eaton further teaches that their solutions can contain a small amount of the amine salt (IPA)) wherein the solution comprises the glyphosate salt in amounts of greater than 360 g.a.e/L (specifically teaches amounts of up to 600 g.a.e/L) which reads on claims 1, 17-18, an amidoalkylamine surfactant of applicant’s formula I; and additional surfactants (specifically alkoxylated tertiary amines, alkoxylated quaternary amines (applicant’s structures II and III), alkoxylated tertiary and quaternary ether amines (applicant’s structure IV, V), as well as alkoxylated etheramine oxide surfactants (applicant's structures VI) wherein applicant’s R1 = H or C1-C18 alkyl, more specifically C8-18 alkyl (dependent upon selected surfactants); R2 = ethylene or C1-C4 (depending on surfactant); R3 = ethylene or C1-C4 alkyl which reads on claims 4-8 (Abstract; [0067, wherein the R referenced in this paragraph is actually R2 in formula II, and R6 and R7 = applicant’s R2 and R3]; [0052]; [0053, alkylamidopropylamines]; [0060]; [0064]; [0075]; [0076]; [0077]; [0079]; see examples) (Claim 1, 6, 37-38, 45-46, 63, 70-71, 85-87). Eaton also teaches wherein the surfactant mixtures can also contain polyoxyethylene fatty amines, alkyletheramines, quaternary ammonium surfactants, polyoxyethylene alkylphenols, alkyl polyglycosides, alkylbetaines, alkylamine oxides and mixtures thereof, and further teaches that the choice of surfactant or surfactants is not narrowly critical, and that one of ordinary skill in the art would be able to select a suitable surfactant or surfactant blend from among those known to enhance herbicidal effectiveness of glyphosate by routine experimentation ([0038]; [0071]). 
Regarding claims 2-3, Eaton also teaches wherein in structure (I), R1 has an average of from about 5 carbon atoms to about 12 carbon atoms, R2 and R3 are methyl and R4 is n-propylene which reads on claims 2-3, and the surfactant applicant's structure (I) will exist in a salt form depending upon the pH of the solution ([0067]; [0051- 0053]). 
Regarding claims 4-5, Eaton also teaches wherein the co-surfactant comprises the alkoxylated tertiary amine of structure (II), wherein R1 is alkyl having from about 8 to about 18 (more specifically 12-18) carbons, R2-R3 are each independently ethylene, propylene or isopropylene (more specifically ethylene) and the sum of x and y is an average value of about 2 to about 22 ((0060]; [0051-0053]). Eaton also teaches wherein the co-surfactant is an alkoxylated quaternary amine of structure (III) wherein R1 is alkyl having 8-19 carbon atoms (more specifically 12-18), R2-R3 are each independently ethylene, propylene or isopropylene (more specifically ethylene), and R4 is hydrocarbyl or substituted hydrocarbyl having from 1-4 carbon atoms and sum of x and y is an average value of about 2 to about 22 ({0051-0053]; [0060]). 
Regarding claims 16 and 19, Eaton also teaches wherein the weight ratio of glyphosate in grams acid equivalent to total surfactant in grams is from about 2:1 to about 10:1 which reads on the claimed ratios of 2:1 to about 10:1 and 5:1 to about 1:5 ([0084]; [0086]). Regarding claims 1 and 6, Eaton also teaches wherein the co-surfactant comprises structure IV, and wherein R1 is alkyl having from about 8 to about 18 (more specifically 12-18) carbons, R2-R3 are each independently ethylene, propylene or isopropylene (more specifically ethylene) and the sum of x and y is an average value of about 2 to about 22, more specifically about 10 to about 20 ([0060]; [0051-0053]; [0062, wherein n=0, x+y is at least 2 but not greater than about 15 (as is taught in [0052]), and R6 and R7 = H]). 
Regarding claim 22, Eaton teaches the solution of claim 1 which further comprises a co-herbicide (See Claims 13 and 21, [0013]; [0016]; [0073]; [0089]; [0091]; [0098]; [0102]).
Regarding claim 23, Eaton teaches diluting the aqueous concentration with water and applying the composition to the foliage of unwanted plant(s) ((0087]).
Ascertainment of the difference between prior art and the claims (MPEP 2141.02)
Eaton does not specifically teach examples wherein the co-surfactant comprises the surfactant of structure (II), the surfactant of structure (III) or a combination thereof, in a mass concentration ratio of amidoalkylamine surfactant (I) in grams to total co-surfactant of 5:1 to about 1:5, more specifically wherein the ratio is less than about 45:55 or is less than about 35:65 as claimed in claims 20-21. However, Eaton does teach co-surfactants of structures II and III, and that the choice of surfactant or surfactants is not narrowly critical, and that one of ordinary skill in the art would be able to select a suitable surfactant or surfactant blend from among those known to enhance herbicidal effectiveness of glyphosate by routine experimentation as is noted above. Furthermore, Comellas teaches the weight ratio, in grams, of amidoalkylamine surfactant to the co-surfactant in these concentrated compositions is from about 5:1 to about 1:5, more preferably less than 45:55 which allows for increased storage stability and activity and which reads on claims 20-21 (i.e. higher concentrated) (Emulsion section, 0.5-45% fattyamidoamine, 0-10% (pref. 3- 9%); Table 1, A-C vs. Ceteareth-20, (1:2, ratio of alkylamidoamine to co-surfactant in Glyphosate example)).
Regarding claims 9 and 12, Eaton also does not teach wherein the co-surfactant is a phosphate ester of formula XIa or XIb or an alkoxylated alcohol of structure VIII. However, these deficiencies in Eaton are addressed by Comellas and Wright.
Regarding claims 9 and 12, Comellas teaches liquid and solid compositions/concentrates which are characterized by higher storage stability and activity (i.e. higher concentrated), which can be diluted effectively with water and/or incorporate water-soluble pesticides and maintain the stability of the composition (State of the art/Stand der Technik, para. 2; Claim 8; Solvent/Lésemittel, In. 10-11). These liquid and solid compositions comprise fattyamidoamine/amidoalkylamine surfactants of an analogous structure to applicant’s structure (I) wherein applicant’s R1 = substituted or unsubstituted hydrocarbyl having from 6 to 22 carbon atoms; R2, R3 = H (which is homologous to the instantly claimed alkyl substituted compounds); R4 = branched or unbranched C1-C6 hydrocarbyl chain, and glyphosate and glufosinate are preferred compounds for use in these compositions (Pesticides/Pestizide para, In. 47, 55; Fattyamidoamine and their quaternization product/Fettsdureamidoamine und deren quaternierungsproduckte para.; Table 1/Tabelle 1). Comellas’ pesticidal compositions further include a co-surfactant, specifically an alkoxylated alcohol or phosphate ester of an alkoxylated alcohol or applicant's structures (VIII) wherein applicant’s R1 is alkyl having from 8 to 22 carbon atoms, R2 is ethylene, and n us 2 to 120 which reads on 2 to about 30 (see nonionic co-emulsifiers, 1.) and (XI(a) or XI(b)), wherein applicant's R1 = unsubstituted or substituted hydrocarbyl of 8 to 22 carbon atoms; R2 = hydrocarbylene with 2-3 carbons; and wherein n = 2-50; and wherein for the phosphate esters are mono- or di-PEG (polyethylene glycol) alkyl phosphates (Non-ionic co- emulsifiers, para 1, and (1) and (9)). The weight ratio, in grams, of amidoalkylamine surfactant to the co-surfactant in these compositions is from about 5:1 to about 1:5, more preferably less than 45:55 (Emulsion section, 0.5-45% fattyamidoamine, 0-10% non- ionic emulsifier (pref. 3-9%); Table 1, A-C vs. Ceteareth-20, (1:2, ratio of alkylamidoamine to co-surfactant in Glyphosate example)). The compositions also contain glyphosate grams acid equivalent (g.a.e.) to total surfactant in a ratio of from about 2:1 to about 10:1 (Emulsion section, 1-60% pesticide, 0.5-45% alkylamidoamine, and 0-10% non-ionic emulsifier (pref. 3-9%); Table 1, glyphosate to A-C+Ceteareth-20 (5:3 which is approximately 2:1)). Finally, Comellas teaches compositions wherein glyphosate is present in 40-60 wt%, which would contain between 40-60g glyphosate/100 g of composition, thereby they would contain 400-600 g.a.e. glyphosate per liter if the composition is ultimately diluted with water and the density of the composition is based upon the density of water (1.0 g/mL= 1000g/L), which is similar to the concentrations claimed by the instant application.
Regarding claim 12, Wright teaches highly concentrated aqueous glyphosate solution (up to 95% glyphosate, preferably up to 50%) compositions which comprise phosphate ester surfactants according applicant's structures XIa and XIb, wherein applicant’s R1 = alkyl having 8-18 C atoms, R2 = ethylene, R3 and R4 = H, and m is 0-60 preferably less than 10 (Abstract; Col. 7, In. 66-Col. 9, In. 24; Col 10, In. 34-45; Col 11, In. 36-47).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the amidoalkylamine surfactant of Eaton with the other co-surfactants taught by Eaton, Comellas, and Wright which together teach the variously claimed structural variants of these compounds in order to develop the instantly claimed aqueous herbicidal concentrate containing at least 300 g.a.e/L, specifically greater than 480 g.a.e./L glyphosate and salts thereof because Eaton teaches combinations of amidoalkylamine surfactants with other co-surfactants for forming aqueous glyphosate compositions having at least 300 g.a.e./L and/or 480 g.a.e./L  glyphosate (or salts thereof). One of ordinary skill in the art would substitute the phosphate ester surfactants taught by Comellas and Wright into the composition of Eaton because Eaton teaches that the choice of surfactant or surfactants is not narrowly critical, and that one of ordinary skill in the art would be able to select a suitable surfactant or surfactant blend from among those known to enhance herbicidal effectiveness of glyphosate by routine experimentation and both Comellas and Wright teach that the claimed phosphate ester surfactants are useful for highly concentrated glyphosate compositions and also decrease eye irritation that can be caused by other glyphosate/surfactant combinations.
Regarding the specific ratios of the amidoalkylamine surfactant with co-surfactant claimed in claims 16, 19-21. Comellas teaches that the amidoalkylamine surfactant (I) to co-surfactant ratio is from about 5:1 to about 1:5, more preferably less than 45:55 (which reads on the claimed less than about 45:55 and less than about 35:65) which allows for increased storage stability and activity (i.e. higher concentrated) compositions, and as such it would have been obvious to use and/or optimize these ratios when determining the most effective ratio of amidoalkylamine to co-surfactants, in light of these teachings and Eaton which taught that determining the appropriate blend (i.e. ratio of surfactants) was routine experimentation for one of ordinary skill in the art.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616